IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE

        STEPHANIE LAWSON MILLER v. STEPHEN LEE MILLER

                    Appeal from the Circuit Court for Knox County
                                     No. 115923




                 No. E2012-01414-COA-R3-CV-FILED-MAY 30, 2013




C HARLES D. S USANO, JR., Presiding Judge, dissenting.


       With all due respect to my colleagues, I believe the conduct, or lack thereof, of
Mother has been blown way out of proportion. Certainly, not all of the i’s were properly
dotted and not all of the t’s were correctly crossed, but, in the final analysis and way before
the date scheduled for the Child’s Baptism, Father had ample opportunity to weigh in on the
decision. He failed to stop the Baptism when he could.

       My starting point is different from that of my brethren. There is nothing in the
Permanent Parenting Plan (“the Plan”), nor could there constitutionally be anything there,
precluding either of the parents from having one-on-one conversations with the Child
pertaining to religion, religious decisions, and – yes – whether the Child would be baptized
and where. It seems obvious to me that Mother did not violate the Plan when she discussed
with the Child his desire to be baptized at Mother’s church.

        There is no question, as the majority points out, that the Plan “provided that major
decisions regarding religious upbringing would be made jointly by Mother and Father.”
Notice that there is no requirement that the parties meet face-to-face or even talk directly to
each other. What is required is a joint decision, nothing more and nothing less. So, when
did Father first become aware that the Child wanted to be baptized? The majority opinion
tells us that this occurred about a week and a day before the date on which the Child was to
be baptized. Eight days! He had plenty of time to express his displeasure, cancel the
Baptism, or insist that he was not on board with the decision. As far as I can tell, the only
thing he did was attend the Baptism. He slept on his rights. I do not believe he should be
permitted to put Mother in jail. Sounds like waiver to me.
      Father had another opportunity. On December 17, 2011, Mother advised him that the
Baptism was to be performed the next day. I appreciate the fact that the Child, in a telephone
conversation with Father told him that he “ha[d] to be baptised [sic]” the next day. But,
obviously, this is not true. The record does not reflect that there is any reason why the
Baptism could not have been postponed. So what did Father do? He tells us that he
“complied.” He had two opportunities to step in and stop the Baptism. He failed to take
advantage of either.

        If I had been the Child’s mother, I would have concluded, as she obviously did, that
after two conversations with the Child, Father had no objection. He then participates in the
Baptism. He ensnared Mother in a trap. Gotcha!!

      Under the circumstances of this case, I would hold “no harm, no foul.” In my
judgment, the totality of the facts do not show that Mother was guilty of the alleged conduct
beyond a reasonable doubt.

       I respectfully dissent.




                                           __________________________________________
                                           CHARLES D. SUSANO, JR., PRESIDING JUDGE




                                             -2-